Title: Editorial Note: Jefferson’s Comments on François Soulés’ Histoire
From: 
To: 


    Jefferson’s Comments on François Soulés’ HistoireEditorial Note
    The assistance that Jefferson gave to the French historian François Soulés (1748–1809) was assumed by Ford, iv;, 300, to have been based on “the MSS. or proof-sheets … which he submitted to Jefferson.” Sowerby, i, 223, seems to imply that Jefferson employed page-proofs in making his comments, since he “probably had bound the two volumes that the author sent him for his corrections.” There is, however, no evidence that Soulés requested Jefferson to make corrections; there is strong probability that these comments and corrections were undertaken by Jefferson on his own initiative; and it is certain that, in drafting them, he employed neither manuscript nor page-proofs but a previous edition of Soulés’ work. The chronology of Jefferson’s relation to this work and its author appears to be as follows.
During 1785 there was published in London a two-volume work by Soulés entitled Histoire des troubles de l’Amérique Anglaise (Sabin, No. 87291). It is not known when Jefferson acquired a copy of the Histoire—he may have obtained it while he was in London in the spring of 1786—but the fact that he had such a copy is proved by a letter he wrote Stockdale on 24 July 1786: “I have the two first volumes: if any more be come out, I shall be glad to receive them; or whenever they do come out.” A fortnight after Jefferson wrote this letter he affixed the date of 3 Aug. 1786 to the commentaries on Soulés’ work here presented as Document i. All of its page references are keyed to the pagination of the London edition, proving conclusively that these notes were compiled on a reading of those two volumes.
The inference that Jefferson may not have met the author at the time he wrote Stockdale or when he drew up these comments is based upon the fact that the comments exist in two states. There is in DLC: TJ Papers, 24: 4146 a two-page list of brief notes headed “Soulés” and containing references to various pages of the London edition of 1785. These page references go up to page 325 of Volume 1 and also include one going as far as page 6 of Volume 2. The last-named reference occurs at the bottom of the sheet (verso), and this may suggest the possibility that there were other parts of the memoranda covering the remainder of Volume 2 and that these may have become separated and lost. This is unlikely, for reasons given below. It is worth noting that this two-page list of topics is an original manuscript and not a press copy; that each of its topics is preceded by a check mark; and that, with a single exception (see note 7, Document i), each of its  items and page references is repeated in the more elaborate set of comments printed here as Document i. What is of particular interest, however, is the fact that its comments are briefer, blunter, and less tactful than those sent to Soulés.
What these facts suggest is that this two-page list of comments (referred to in the notes to Documents i and ii as Dft) may have been made originally by Jefferson for his own use and without the intention of submitting the result to the author. That is to say, they may have been calculated to serve for him the uses that marginalia served for others. John Adams, Benjamin Franklin, John Dickinson, and others of Jefferson’s compatriots often filled the margins of their books to such an extent as to result in a sort of running debate with the author. Jefferson never did. Only on extremely rare occasions did he make any memorandum in a book, but he sometimes made notes and comments on separate slips of paper. The brevity and bluntness of the document here referred to as Dft suggests that this was his purpose in the present instance, and that this document may have been drawn up sometime during July and may have inspired him to write Stockdale ordering any further volumes that had appeared or might appear. If Jefferson had known the author on 24 July when he wrote Stockdale, it is very unlikely that he would have been ignorant of the fact that no more volumes of the Histoire had appeared in London. He had just completed his long collaboration with Démeunier for the article on the United States to be published in the Encyclopédie Méthodique, and possibly because of this and of his growing reputation among French scholars as an unusually well-informed person on matters respecting America, he may have been sought out by Soulés, or he may have initiated the meeting himself through the intermediation of Lafayette, Crevecoeur, or some other friend. Démeunier, d’Auberteuil, and others whose letters he retained had appealed to him in writing for assistance. There is no such appeal from Soulés in the Jefferson papers, nor is there any reply to such an appeal.
It seems very probable, then, that Jefferson’s collaboration in this instance began with a personal consultation. This may have occurred very shortly after he wrote to Stockdale. Possibly on meeting Soulés and on learning that he was preparing a new edition of his work, Jefferson drew up on the basis of his Dft a very much extended and more diplomatically phrased version of these notes. The resultant document occupies seven pages and must have been intended for presentation to Soulés; it is here printed as Document I. The original is missing, but Jefferson kept a press copy (DLC: TJ Papers, 23: 3934–40). On 11 Sep. Soulés thanked Jefferson for some “judicious remarks,” asked for “more observations on the rest of the work,” and submitted a few queries. Thus it is clear that in the six weeks after writing to Stockdale, Jefferson had learned that Soulés was at work on a revision of the two volumes that had appeared the previous year in London. Also, it is clear that after he had transmitted to Soulés the “judicious remarks,” he had made additional “short notes” on such parts of the work as he had been able to go over. These “short notes” were enclosed in Jefferson’s letter to Soulés of 13 Sep. 1786.

But what were these “short notes”? They could not have been the answers to Soulés’ queries (Document ii) because these were written before the queries themselves were set down. They could scarcely have been a copy of Dft, for the brevity of its notes would have made them generally unintelligible to anyone save their author—also, the comments (Document i) were only an amplification of the topics in Dft, paralleling their order and page sequence precisely, and it would have been needless to send both. Several possible explanations occur: (1) The “judicious remarks” acknowledged by Soulés referred to some missing set of observations by Jefferson, and the “short notes” could in consequence be the matter here printed as Document i. (2) Jefferson sent only a part of the amplifications he had made from Dft and included another part with his letter of 13 Sep. (3) The pages of press copies of both Documents i and ii do not represent the true order of their originals and the parts covering matter between page 324 of Volume 1 and page 41 of Volume 2 of the London edition belong at the end of Document i—that is, that these final pages of Document ii were the “short notes.” There are difficulties with all of these explanations. The last seems to gain some force from the fact that the pages of both press copies are in fact disordered, those of Document ii preceding those of Document i in TJ Papers as their text does in Ford, iv;, 300–11. Also, the resumption of the page-by-page comment at page 324 of Volume 1 occurs at the top of a new page of the manuscript. But this explanation requires the assumption that the original of Document ii ended with Jefferson’s reference to the affair of The Cedars—an obstacle difficult to get around in view of the fact that Soulés’ treatment of this incident in the second edition of the Histoire falls precisely after the point at which the matter covered by Document i ends and before the point at which that covered by Document ii begins. The second possibility—that the matter represented by Document I was sent to Soulés in two parts at different times—is unlikely in view of the fact that there are no convenient breaks in the manuscript, each page ending with a catch-word or number for the succeeding page. A further difficulty with this possibility is that Jefferson stated the “short notes” to be “on such parts of your work as I have yet been able to go over.” This was an inclusive description, evidently having reference to notes on Soulés’ work from the beginning, not a mere continuation of comment to be added to something that had already been sent. On the whole, then, the first possibility seems the most plausible. The “judicious remarks” acknowledged on 11 Sep. may have been some general rather than specific comment designed to find out whether Soulés was receptive to the kind of assistance Jefferson had recently given to Démeunier. If this assumption is correct, then the “short notes” enclosed in the letter of 13 Sep. must have represented the seven pages embraced by Document i.
Jefferson, after giving an answer to Soulés’ queries (Document ii), had barely begun his resumption of the page-by-page commentary on the Histoire when he left off. So far as the record shows, he covered only the last few pages of Volume 1 and the first 41 pages of Volume 2 before ceasing. The reason is not difficult to establish. Trumbull  had just left Paris. Jefferson was seeing Maria Cosway and others of the Cosways’ circle almost daily, and was giving less attention than usual to his paper work. And on 18 Sep. he suffered the accident to his wrist. Document ii, being in his right hand, was therefore written between 13 and 18 Sep. 1786.
This, however, did not end Jefferson’s effort to assist Soulés. He must have placed in his hands a copy of the Essai sur les Etats-Unis, for when the four volume edition of the Histoire appeared in Paris in 1787, Soulés included (iv, 179–255) a chapter on the general situation of the United States “fondée sur les Mémoires les plus authentiques: c’est un homme célèbre par ses talens littéraires, par la part qu’il a eue à cette révolution, le rang qu’il a tenu en Virginie, et qu’il tient à présent en France, qui a fourni à M. Démeunier les matériaux dont il s’est servi pour instruire le public de l’état des finances des Américains” (iv;, 179). The materials followed closely those that Jefferson had supplied to Démeunier, and included “Loix criminelles de la Virginie depuis la revolution,”; summarizing the provisions of Jefferson’s Bill for Proportioning Crimes and Punishments as if they had been enacted into law. These materials also included the text of the Act for Establishing Religious Freedom. Jefferson also submitted to Soulés some materials on the Battle of Wyoming that had been gathered by Crèvecoeur and that Soulés utilized in his work (TJ to Soulés, 19 Jan. and 2 Feb. 1787).
But it is not wholly accurate to suggest that Soulés adopted Jefferson’s materials and statements in full or uncritically (see Sowerby, i, 224). He occasionally corrected his previous accounts in accordance with Jefferson’s comments, and he drew freely from Documents i and ii, from the Essai sur les Etats-Unis, and from other sources that Jefferson supplied. But, as the notes to the present documents indicate, he often rejected facts and opinions offered by Jefferson. In spite of his declaration that he loved liberty and was a friend of republican ideas (Histoire, iv;, 265–6), Soulés was far less co-operative in adopting the American position as defined by Jefferson than Démeunier had been. In a concluding chapter he gave his own view: “On a vu les observations de M. Démeunier, sur les Etats-Unis; on a aussi pu voir, avant les siennes, celles de l’Abbé de Mably, et de plusieurs Ecrivains célèbres. Pleins de cette philanthropie qui distingue Ie siècle dans lequel nous avons le bonheur de vivre, ils ont parlé des Americains avec enthousiasme, et ont prédit que le Nouveau-Monde alloit fournir à l’ancien l’exemple d’une République de Philosophes; ils ont prédit que cette partie du Globe alloit servir de retraite à tous les êtres pensans, qui voudroient s’affranchir du joug de la tyrannie. La noble cause qui a produit la révolution, les a tous aveuglés. Ils regardoient sans doute les habitans de l’Amérique septentrionale, comme des hommes vertueux, éclairés, et qui agissoient tous suivant les mêmes principes. Ils n’ont point fait réflexion que le nombre de Sages et de véritables Patriotes, dans les treize Etats, étoit peu considérable, en comparaison de celui des ignorans, des gens intéressés, de ceux qui se laissent conduire sans connoissance de cause, et que l’on appelle, dans les Royaumes de l’Europe, la populace” (Histoire, iv;, 263). Soulés went on to say that  the members of the first Continental Congress would have done honor to Athens and Rome, but since then persons of mediocrity had come to the head of American affairs, proving that philosophy had not yet made great progress there and that the American electorate were already as corrupt as in the old world; that, long before the Revolution, European vices and prejudices had been carried to America; that the horrible monster of ambition, breeder of so many crimes, had existed there in the highest degree, and, though hidden, only wanted a favorable opportunity to make its appearance openly; that scarcely had independence been recognized when the order of the Cincinnati was proposed and “ces nouveaux Républicains, qui n’avoient pris les armes que pour abolir les dignités perpétuelles, pour rétablir l’homme dans ses justes droits; qui avoient fondé leur existence, comme Nation, sur ces paroles remarquables, Nous tenons comme une vérité certaine et évidente, que tous les hommes sont créés égaux, adoptèrent avec avidité cette proposition, et sans l’opposition de plusieurs Sénateurs célèbres, alloient jetter les semences d’une aristocratie, en voulant établir une democratie.” Soulés further stated that all of the courts of Europe had been inundated with American ministers plenipotentiary who had exhibited a pomp and style scarcely compatible with the role of philosophers; that instead of cultivating the soil, establishing manufactures, and being content with their own homespun, Americans wanted to be clothed as the richest subjects of the greatest monarchies; that as a result they had contracted enormous debts, most of it to foreigners; that they had been unable to meet their financial obligations to the European powers; that they had not even been able to pay their own troops—those unfortunates who had been obliged to sell their certificates to usurers in order to maintain a miserable existence; that—and there could be little doubt in which direction this barb was aimed, since it was perfectly clear what source of information Démeunier had employed—Démeunier, in his opinion, had been badly informed on the subject of these soldiers’ certificates; and that, as Washington had foreseen, America had become the plaything of European politics, which controlled its commerce at will.
Soulés’ Histoire was primarily a military account of the Revolution, but these concluding observations struck at the heart of the political ends Jefferson had in view in this attempt to adapt history to the uses of diplomacy. Where Démeunier had repaid his effort with “unmerciful compliment” to him, Soulés repaid it with stinging comment upon his country.
